Opinion issued January 29, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-01133-CR
                            ———————————
                  IN RE JAMES MARCUS MILES, Relator



           Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Relator James Marcus Miles seeks habeas corpus relief “for free copy of the

statement of facts in the above-styled cause, on appeal.”1 Relator has also filed a

motion to appeal as indigent and a motion for bail or bond. We dismiss for want of

jurisdiction.


1
      The underlying case is The State of Texas v. James Marcus Miles, cause
      number1578944, pending in the 179th District Court of Harris County, Texas, the
      Honorable Randy Roll presiding.
         An appellate court may issue a writ of habeas corpus when a person’s liberty

is restrained by an order issued by a court based on violation of a previous order

entered by a court in a civil case. See TEX. GOV’T CODE § 22.221(d). Appellant is

not complaining that his liberty is restrained by an order signed by a trial court in a

civil case. Therefore, this Court is without jurisdiction to issue the relief requested

in this petition. See, e.g., In re Thomas, No. 01–15–00786–CR, 2015 WL 6081429,

at * 1 (Tex. App.—Houston [1st Dist.] Oct. 13, 2015, orig. proceeding) (dismissing

for want of jurisdiction petition for writ of habeas corpus seeking relief in criminal

case).

         If an appeal had been filed in this Court, we could construe this petition as a

motion to obtain a free record. But no appeal of a conviction with this trial court

cause number has been filed in this court.

         Accordingly, the petition is dismissed for want of jurisdiction. Any pending

motions are denied.

                                    PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




                                            2